














Employment Agreement


This Employment Agreement ("Agreement") is made as of the 25th day of September,
2013 (the "Effective Date"), by and between Hooper Holmes, Inc., a New York
corporation, with its principal office at 170 Mt. Airy Road, Basking Ridge, New
Jersey 07920 (the "Company") and Thomas Collins ("Executive").
RECITALS
WHEREAS, the Company desires to embody in this Agreement the terms and
conditions of Executive's employment with the Company.
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement, including the compensation to be paid to Executive, the
parties hereby agree as follows:
1.    Employment; Term; Duties and Responsibilities.
1.1. Employment as Senior Vice President and Chief Financial Officer. The
Company wishes to employ Executive as its Senior Vice President and Chief
Financial Officer, and Executive hereby accepts such employment, subject to the
terms and conditions of this Agreement. Executive represents and warrants to the
Company that he is not a party to any agreement that would restrict or prohibit
him from being employed by the Company.
1.2. Term. The provisions of this Agreement shall be effective as of the
Effective Date and shall continue in force until his successor is duly elected
and qualified, or the termination of Executive's employment as provided in
Section 3 of this Agreement, whichever shall occur first (the "Term").
1.3. Location of Employment. Executive shall be based at the location specified
by the Company. At this time, the Company anticipates that the Company will
relocate at some future date to Olathe, Kansas.
1.4. Duties and Responsibilities. In his capacity as Senior Vice President and
Chief Financial Officer of the Company, Executive shall report directly to the
President and Chief Executive Officer ("CEO"). Executive shall have such duties
and responsibilities, and the power and authority, normally associated with the
position of Senior Vice President and Chief Financial Officer, as well as any
additional duties and responsibilities of an executive character as shall, from
time to time, be delegated or assigned to him by the CEO or the Hooper Holmes,
Inc. Board of Directors (the "Board"). As Senior Vice President and Chief
Financial Officer, Executive shall keep the CEO and Board fully informed of any
and all matters of a material nature, from an operational or financial
perspective, and seek CEO and Board approval of appropriate matters, in
accordance with his fiduciary duties to the Company and its shareholders.




--------------------------------------------------------------------------------




1.5. Devotion of Time. During the Term, Executive shall expend all of his
working time, care and attention to his duties, responsibilities and obligations
to the Company. Executive may serve on the boards of (i) civic and charitable
entities, and (ii) with the prior written consent of the Board, other corporate
entities; provided, however, that such activities do not, either individually or
in the aggregate, interfere with Executive's duties and responsibilities as
Senior Vice President and Chief Financial Officer of the Company.
1.6. Effective Date. The Effective Date of this Agreement shall commence when
both the Executive and Company sign this Agreement.
1.7. Elected Officer of the Company. The Company and Executive acknowledge that
Executive shall serve as an elected Officer of the Company.
2.    Compensation; Benefits.
As compensation and consideration for the services to be rendered by Executive
as Senior Vice President and Chief Financial Officer of the Company in
accordance with the terms and conditions of this Agreement, and while Executive
is employed with the Company as Senior Vice President and Chief Financial
Officer, Executive shall be entitled to the compensation and benefits set forth
in this Section 2 (subject, in each case, to the provisions of Section 3 of this
Agreement).
2.1. Base Salary. Executive shall receive an annual base salary ("Base Salary")
of Two Hundred and Twenty Thousand Dollars ($220,000) per year, payable in
accordance with the Company's standard payroll dates and practices, provided
such payments shall not be made less frequently than twice in each calendar
month. The Base Salary shall be reviewed at least annually by the CEO and
Compensation Committee (the "Committee") of the Board and may be adjusted by the
Committee, in its sole discretion, based on the Committee's consideration of the
Company's performance, financial and otherwise. If the Base Salary is adjusted,
the adjusted amount will thereafter be the Base Salary for all purposes of this
Agreement. However, the Base Salary shall never be lower than $220,000 per year.
2.2. Annual Bonus. Executive shall be eligible to participate in such annual
bonus or incentive compensation plans and programs as may be in effect from time
to time in accordance with the Company's compensation practices and the terms
and provisions of any such plans or programs. Executive's annual target bonus
opportunity will be equal to 40% of his Base Salary (eighty-eight thousand
dollars ($88,000)), and is subject to Executive and the Company achieving
annually agreed upon financial, company and individual goals and objectives.
This amount may increase or decrease based on performance. Except as otherwise
provided by the terms of this Agreement, any annual bonus earned shall be paid
at the same time and in the same manner as corresponding awards to other senior
executives of the Company.
2.3. Long-Term and Equity Compensation. Executive shall be eligible to
participate in any long-term incentive compensation plan (including any
equity-compensation plan) that may be adopted by the Company from time to time
during the Term. In addition to Executive’s currently held options totaling
Three Hundred and Thirty Five Thousand (335,000), Executive shall be entitled to
and will receive an additional Three Hundred and Twenty Five Thousand (325,000)
options at the commencement of the term of this Agreement. In accordance with
the appropriate Company Omnibus Employee Incentive Plan, the vesting shall take
place with the following schedule: 107,250 options vest on the first anniversary
of the date of this Agreement; 107,250 options vest on the second anniversary of
the date of this Agreement; and 110,500 options vest on the third anniversary of
the date of this agreement. Future awards, if any, will be reviewed by the CEO
and made by the Committee in its sole discretion, commensurate with Executive's
position as Senior Vice President and Chief Financial Officer.




--------------------------------------------------------------------------------




2.4. Participation in Other Benefit Plans. While Executive is employed with the
Company, Executive shall be eligible to participate in all retirement and other
benefit plans and programs of the Company generally available from time to time
to employees of the Company and for which Executive qualifies under the terms
thereof. Nothing in this Agreement shall limit the Company's ability to change,
modify, cancel, amend or discontinue any of these plans.
2.5. Reimbursement of Expenses. The Company shall pay directly or reimburse
Executive for reasonable business-related expenses and disbursements incurred by
him for and on behalf of the Company in connection with the performance of his
duties as the Senior Vice President and Chief Financial Officer of the Company,
subject, however, to the Company's written policies relating to business-related
expenses as in effect from time to time. Executive shall submit to the Company,
no later than the month after the month during which he incurred any such
business-related expenses and disbursements, a report of such expenses and
disbursements in the form normally used by the Company and receipts with respect
thereto, and the Company's obligations under this Section 2.5 shall be subject
to compliance therewith. Reimbursement of any business-related expenses and
disbursements shall be made in accordance with the Company's written policies
relating to business-related expenses as in effect from time to time. In no
event will reimbursement of any business-related expenses and disbursements be
made later than the last day of the calendar year following the calendar year in
which any such expense or disbursement was incurred.
2.6. Vacation. Executive shall be entitled to paid vacation in accordance with
the Company's Paid Time Off (PTO) policy in effect from time to time, and
Executive shall maintain and continue his current PTO balance accrued prior to
this Agreement.
2.7 Executive Change-in-Control Agreement. Executive acknowledges that in
connection with Executive's employment with the Company, Executive entered into
an Executive Change in- Control Agreement with the Company dated January 1, 2013
(the "CIC Agreement"). By executing this Agreement, Executive agrees that the
CIC Agreement is null and void and all rights and obligations therein are hereby
waived and revoked, including but not limited to, Executive’s rights to
termination benefits and any other benefits as provided in the CIC Agreement.
2.8.    Indemnification; Insurance.
(a)Executive acknowledges that, upon commencement of his employment
 
(b)with the Company, he was offered and accepted indemnification in accordance
with the Company's bylaws and the terms of the Company's form indemnity
agreement for officers and directors, in each case subject to applicable law.


(c)Executive shall be covered by directors' and officers' liability insurance,
as well as employment practices liability insurance, during the Term and for any
applicable statute of limitations period thereafter, to the same extent as other
officers of the Company.
2.9. Deductions; Withholdings. All compensation payable to Executive under the
terms of this Agreement shall be subject to any applicable income, payroll or
other tax withholding requirements and such other deductions or amounts, if any,
as may be authorized by Executive.




--------------------------------------------------------------------------------




2.10. Transaction Bonus. Executive shall be entitled to a one time transaction
bonus of One Hundred and Two Thousand, Five Hundred Dollars ($102,500). This
bonus is compensation for Executive’s efforts leading an internal project team
as well as new and increased efforts on the transition team. Such bonus shall be
made in a one-lump sum payment within thirty (30) days after the consummation of
the pending Portamedic transaction. Executive understands and agrees that no
other incentive/bonus is intended to be paid to him for 2013, including any
annual bonus as specified in Sec. 2.2, except as may otherwise be provided in
this Agreement.
3.    Termination.
3.1. Termination by the Company. The Company shall have the right, subject to
the terms of this Agreement, to terminate Executive's employment at any time,
with or without "Cause." The Company shall give Executive written notice of a
termination for Cause (the "Cause Notice") in accordance with Section 7.2 of
this Agreement. The Cause Notice shall state the particular action(s) or
inaction(s) giving rise to the termination for Cause. No action(s) or
inaction(s) will constitute Cause unless:


(a)a resolution finding that Cause exists has been approved by a majority of all
of the members of the Board (excluding Executive), at a meeting at which
Executive is allowed to appear with his legal counsel; and


(b)where remedial action is feasible, Executive fails to remedy the action(s) or
inaction(s) within thirty (30) days after receiving the Cause Notice.
If Executive effects a cure to the satisfaction of the Board within the 30-day
period following his receipt of the Cause Notice, the Cause Notice shall be
deemed rescinded and of no force or effect.
For purposes of this Agreement, "Cause" shall mean:
•
participation by Executive in fraudulent conduct against the Company, or a
material misrepresentation or omission by Executive that, in the Board's
reasonable judgment, has resulted or will likely result in injury to the
business, operations or financial condition of the Company; conviction of or a
plea of guilty or nolo contendere with respect to a felony involving theft or
moral turpitude;

•
Executive's violation of any statutory or common law duty of loyalty or good
faith to the Company or any of its subsidiaries;

•
Executive's continued violation of a material policy of the Company for a period
of thirty (30) days after Executive's receipt of a written notice specifying the
nature of such violation from the Company;

•
any refusal by Executive to follow the lawful directives of the CEO and/or Board
that are consistent with the scope and nature of Executive's duties and
responsibilities as set forth in this Agreement;

•
any continued misconduct by Executive in connection with performance of his
duties hereunder for a period of thirty (30) days after having received a
written notice specifying the nature of such misconduct from the Company; or

•
any breach by Executive of any one or more of the covenants contained in
Sections 4 and 5.

3.2 Termination by Executive. Executive shall have the right, subject to the
terms of this Agreement, to terminate his employment at any time with or without
"Good Reason."




--------------------------------------------------------------------------------




For purposes of this Agreement, "Good Reason" shall mean the occurrence of any
of the following during the Term without Executive's prior written consent:
•
a material diminution in Executive's authority, duties and/or responsibilities
as contemplated by this Agreement;

•
a material diminution in Executive's Base Salary, or unless the diminution is a
result of a Company-wide diminution in the annual bonus opportunity, target
incentive awards and/or benefits of all similarly situated employees as
Executive, a material diminution in the amount of Executive's annual bonus
opportunity, target incentive award and/or benefits, including health,
retirement and fringe;

•
a material failure by the Company to comply with the material provisions of this
Agreement (provided that an isolated, insubstantial or inadvertent action or
omission that is not in bad faith and is remedied by the Company promptly after
receipt of notice thereof given by Executive shall not constitute Good Reason);

•
in the event of the occurrence of a Change in Control as specified in Sec. 3.5,
the failure of a successor to the Company to explicitly assume and agree to be
bound by the terms of the Change in Control provisions contained in this
Agreement; or

•
a material breach by the Company of any of the Change in Control provisions of
this Agreement.

Executive must give the Company written notice, in accordance with Section 7.2
of this Agreement, of any Good Reason termination of employment. Such notice
must be given within 60 days following Executive's knowledge of the first
occurrence (as determined without regard to any prior occurrence that was
subsequently remedied by the Company) of a Good Reason circumstance, and must
specify which of the Good Reason circumstances Executive is relying on, the
particular action(s) or inaction(s) giving rise to such circumstance, and the
date that Executive intends to separate from service, as defined under Section
409A of the Internal Revenue Code of 1986, as amended ("Section 409A"), which
shall be no earlier than thirty (30) days following the date of the Company's
receipt of the notice. Executive's termination shall not be deemed a Good Reason
termination of employment if (i) within 30 days of the Company's receipt of such
notice, the Company remedies the circumstance(s) giving rise to the notice, or
(ii) Executive's termination of his employment does not occur within 60 days
after the end of the 30-day period provided to the Company to remedy the
circumstances giving rise to the notice.
3.3    Death. If Executive dies during the Term, Executive's employment shall
automatically terminate, such termination to be effective on the date of
Executive's death.
3.4    Disability. If Executive shall suffer a Disability, the Company shall
have the right to terminate Executive's employment, such termination to be
effective upon the giving of notice to Executive in accordance with Section 7.2
of this Agreement. For purposes of this Agreement, a Disability shall mean any
physical or mental incapacity as a result of which Executive is unable to
perform substantially all of his essential duties for an aggregate of four (4)
months, whether or not consecutive, during any calendar year, and which cannot
be reasonably accommodated by the Company without undue hardship. Executive
cannot be terminated for Disability unless the Company has delivered a written
demand for substantial performance to Executive, specifically identifying the
manner in which Executive has not substantially performed his duties, and
Executive does not cure such failure within sixty (60) days of such demand.


3.5    Termination of Employment following a Change in Control.
3.5.1     Change In Control. A "Change in Control" shall be deemed to have
occurred as of the first day any one or more of the following conditions shall
have been satisfied:




--------------------------------------------------------------------------------




(a)
Any person (other than (i) the Company or any subsidiary of the Company, (ii) a
corporation or other entity owned, directly or indirectly, by the shareholders
of the Company in substantially the same proportions as their ownership of the
Company, or (iii) an employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary of the Company), becomes the
beneficial owner, directly or indirectly, of securities of the Company,
representing fifty-one percent (51%) or more of the combined voting power of the
Company's then outstanding securities; provided, however, that no crossing of
such 51% threshold shall be a "Change in Control" if it is caused (A) solely as
a result of an acquisition by the Company of its voting securities; or (B)
solely as a result of an acquisition of the Company's voting securities directly
from the Company, in either case until such time thereafter as such person
acquires additional voting securities other than directly from the Company and,
after giving effect to such transaction, such person owns 51% or more of the
then outstanding common stock or voting power of the Company;



(b)
Individuals who, as of the date hereof, constitute the Board of Directors of the
Company (the "Board", such individuals being referred to as the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company's shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Securities Exchange Act of 1934 (the '34 Act") relating to the
election of the directors of the Company) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or



(c)
A merger, consolidation, reorganization or share exchange, or sale of all or
substantially all of the assets, of the Company, unless, immediately following
such transaction, all of the following shall apply: (A) all or substantially all
of the beneficial owners of the Company immediately prior to such transaction
will beneficially own in substantially the same proportions, directly or
indirectly, more than 51% of the combined voting power of the then outstanding
voting securities of the corporation or other entity resulting from such
transaction (including, without limitation, a corporation or other entity which,
as a result of such transaction, owns the Company or all or substantially all of
the Company's assets, either directly or through one or more subsidiaries) (the
"Successor Entity"), (B) no person will be the beneficial owner, directly or
indirectly, of 51% or more of the combined voting power of the then outstanding
voting securities of the Successor Entity, and (C) at least a majority of the
members of the board of directors of the Successor Entity will be Incumbent
Directors.



(d)
All terms used in this Section 3.5 shall be interpreted in a manner consistent
with the '34 Act.

 
3.5.2    Triggering Event. Executive may not invoke Change In Control
protections under this Agreement unless (i) a Change in Control occurs under
sec. 3.5.1; and (ii) a Triggering Event occurs. For the purposes of this
Agreement, a "Triggering Event" means a termination of the Executive's
employment with the Company or Successor Entity at any time prior to the end of
the twelve (12) month period following the Change in Control (such period of
time being referred to as the "Employment Period"), unless (i) such termination
is by reason of the Executive's Total Disability or death; or (ii) the Company
terminates the Executive's employment with the Company or Successor Entity for
Cause; or (iii) the Executive terminates his employment with the Company or
Successor Entity for other than Good Reason.




--------------------------------------------------------------------------------




3.5.3    Company Successor. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent as
the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms as the Executive would be entitled to hereunder if the
Executive had given notice of termination for Good Reason as of the day
immediately before such succession became effective and had specified that day
in the notice of termination. As used in this Section 3.5.3, the "Company" shall
mean the Company as defined in the first sentence of this Agreement and any
successor to all or substantially all its business or assets or which otherwise
becomes bound by all the terms and provisions of this Agreement, whether by the
terms hereof, by operation of law or otherwise.
3.6    Effect of Termination.
(a)    In General. Subject to the terms of Section 3.6(c), in the event of the
termination of Executive's employment for any reason during the Term, the
Company shall pay to Executive (or his beneficiary, heirs or estate, in the
event of his death), as provided in Section 3.6 of this Agreement: (i) any Base
Salary, to the extent not previously paid, to the date of termination; (ii) any
reimbursable business expenses that have not yet been reimbursed (collectively,
the "Accrued Obligations"); and (iii) the cash equivalent of any unused vacation
time accrued to the date of termination in accordance with the Company's PTO
policies then in effect. The Accrued Obligations shall be paid within 30 days
after the date of termination.


(b)    Termination Resulting from Executive's Death or Disability. In the event
of termination of Executive's employment as a result of Executive's death or
Disability, Executive (or, in the case of death, his beneficiary, heir or
estate) shall be entitled to the compensation payable in accordance with Section
3.6(a). In addition, any unvested stock rights, stock options and other unvested
incentives or awards previously granted to Executive by the Company shall be
subject to the terms of the applicable plan(s) under which such rights, options,
incentives or awards were granted pertaining to the consequences of a plan
participant's death or disability.


(c)    Termination by the Company for Cause and by Executive other than for Good
Reason. In the event of termination of Executive's employment by the Company for
Cause, or by Executive other than for Good Reason, neither Executive nor any
beneficiary, heir or estate of Executive shall be entitled to any compensation
other than the payments made or provided in accordance with Section 3.6(a).
Executive shall immediately forfeit any right to or incentive compensation not
yet paid or payable as of the date of termination, and all unvested stock
rights, stock options and other such unvested incentives or awards previously
granted to him by the Company, unless otherwise specifically provided in the
applicable plan(s) under which such rights, options, incentives or awards were
granted. Nothing in this Agreement shall be construed to limit the rights and
remedies which may be available to the Company in the event of a termination of
Executive's employment by the Company for Cause.
(d)    Termination by the Company without Cause; by Executive for Good Reason or
when a Triggering Event occurs following a Change in Control. In the event of a
termination of Executive's employment by the Company without Cause during the
Term, or by Executive for Good Reason during the Term, or when a Triggering
Event occurs following a Change in Control, or if Executive’s successor is duly
elected and qualified prior to the termination of Executive’s employment in
accordance with Section 3 of this Agreement, Executive shall receive the
payments provided for in Section 3.6(a)(i)(ii) and (iii). In addition:






--------------------------------------------------------------------------------




(i)    Executive shall be entitled to receive payment equal to the amount of his
Base Salary (at the rate in effect immediately prior to his termination). Such
Base Salary payment shall be made in twelve equal installments, without
interest, on a monthly basis for twelve (12) consecutive months. The first
payment shall be made during the next usual pay period following Executive's
termination date; provided, however, that if at the time of Executive's
termination for Good Reason, if Section 409A is triggered and if Executive or
Company would be subject to liability or other penalty for failure to comply
with 409A, and if the Employee is a "specified employee" as defined in Section
409A of the Code, then the Company will make the payments consistent with
Section 409A. Executive must receive payments on the Company's regularly
scheduled pay dates, as set forth in this paragraph, and the Company shall make
such payments to the extent permitted by Section 409A and any other applicable
law or regulation in order to fulfill the obligations of this paragraph. If 409A
is not triggered, payments will not be controlled or limited by 409A.


(ii)    All rights to exercise any outstanding award of stock options or stock
appreciation rights with respect to the Company's common stock, or shares of
restricted stock, held by Executive at the date of termination shall be governed
by the terms of the applicable plan under which such award was granted.
Notwithstanding anything to the contrary in this Section 3.6 (d)(ii), in the
case of termination due to the occurrence of a Triggering Event following a
Change in Control, Executive shall be entitled to an immediate vesting of all
non-vested options and any other equity grants and an immediate removal of any
trading restrictions on restricted stock.


(iii)    For the one-year period following the date of termination, Executive
shall have the right to continue his participation in such retirement and other
benefit plans and programs of the Company generally available from time to time
to employees of the Company in which Executive was enrolled and/or participating
on the date of termination, to the extent, and under the terms and conditions,
permitted by the applicable plan or program, and subject to any subsequent
modifications or amendments to any such plan or program.


3.7    Conditions of Payment. Any payments or benefits made or provided in
connection with the termination of Executive's employment with the Company in
accordance with Section 3.6 (other than payments made or provided in accordance
with Section 3.6(a) or due to a termination of Executive's employment due to his
death) are subject to Executive's:


(a)compliance with the provisions of Sections 3.9, 4 and 5 of this Agreement;
and
(b)delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates and employee benefit plans
prior to the scheduled date for which the applicable payment or benefit is to be
made or provided.
Payment of the amounts specified in Sections 3.6(d)(i) and (iii), and to the
extent that termination is based on a Triggering Event following a Change in
Control, Section 3.6(d)(ii), will be conditioned upon delivery by Executive of
an executed, concurrently-effective, General Release substantially in the form
attached to this Agreement as Exhibit A, with such changes or additions as
needed under then applicable law to give effect to its intent and purpose.


3.8    Mitigation. Executive shall be under no obligation to seek other
employment following a termination of his employment with the Company or any
subsidiary for any reason. In addition, there shall be no offset against amounts
due Executive under this Section 3 or otherwise on account of any compensation
attributable to any subsequent employment.




--------------------------------------------------------------------------------




3.9    Cooperation; Assistance. Executive agrees to cooperate fully, subject to
reimbursement by the Company of reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees), with the Company or any subsidiary and
its or their counsel with respect to any matter (including any litigation,
investigation or governmental proceeding) which relates to matters with which
Executive was involved or about which he had knowledge during his employment
with the Company or any subsidiary. Such cooperation shall include appearing
from time to time at the offices of the Company or any subsidiary or its or
their counsel for conferences and interviews and, in general, providing the
officers of the Company or any subsidiary and its or their counsel with the full
benefit of Executive's knowledge with respect to any such matter. Executive
further agrees, upon termination of his employment for any reason and if the CEO
and/or Board requests, to assist his successor in the transition of his duties
and responsibilities to such successor. Executive agrees to render such
cooperation in a timely fashion and at such times as may be mutually agreeable
to the parties. The Company shall compensate Executive for time spent providing
assistance to the Company, based on the number of hours spent by Executive in
providing such assistance. The hourly rate of compensation shall be $150.
3.10     Effect of the Occurrence of a Change in Control. Upon the occurrence of
a Change in Control, the terms of this Section 3 (other than Sections 3.5, 3.6
and 3.10) shall cease to have any further force or effect, except under the
following circumstances: (i) a Change in Control occurs, (ii) no Triggering
Event occurs within the 12-month period following the Change in Control, and
(iii) either the Company or Successor Entity terminates Executive's employment
without Cause or Executive terminates his employment for Good Reason. Under such
circumstances (and assuming this Agreement is in effect at the time of such
termination), Section 3 shall continue to apply to such termination.
4.    Confidentiality.
4.1    Executive acknowledges and agrees that:
(a)    by reason of his employment with the Company and his service as an
Officer of the Company, Executive will have knowledge of all aspects of the
Company's operations and will be entrusted with and have access to confidential
and secret proprietary business information and trade secrets of the Company,
including but not limited to:
(i)information regarding the Company's business priorities and strategic plans;


(ii)information regarding the Company's personnel;


(iii)    financial and marketing information (including but not limited to
information about costs, prices, profitability and sales information not
available outside the Company);


(iv)    secret and confidential plans for and information about new or existing
services, and initiatives to address the Company's competition;


(v)    information regarding customer relationships; and


(vi)    proprietary or confidential information of customers or clients for
which the Company may owe an obligation not to disclose such information.
(all such information shall be collectively referred to as "confidential
information");






--------------------------------------------------------------------------------




(b)    the Company and its subsidiaries, affiliates and divisions will suffer
substantial and irreparable damage that will not be compensable through money
damages if Executive should divulge or make use of confidential information
acquired by Executive in the course of his employment with the Company and
service to the Board other than as may be required or appropriate in connection
with Executive's work as an employee of the Company; and


(c)    the provisions of this Agreement are reasonable and necessary for the
protection of confidential information, the business of the Company and its
subsidiaries, affiliates and divisions, and the stability of their workforces.
4.2    Except as may be required or appropriate in connection with Executive's
work as an employee of the Company, Executive shall keep confidential all
confidential information he learns of during his employment with the Company
regarding the Company, its business, operations, systems, employees, customers,
clients and prospective clients. In addition, Executive agrees that he will not
disclose confidential information obtained from the Company or its officers,
directors or management during his employment, including, but not limited to,
information regarding, or statements by, the Company or its officers, directors
or management, to anyone other than as required by law or in response to a
lawful court order or subpoena.
4.3    Nothing in this Section 4 shall prohibit Executive from participating as
a witness
at the request of the Company or a third party in any investigation by the SEC
or any other governmental agency charged with the investigation of any matters
related to Executive's employment with the Company, nor shall Executive be
prohibited from testifying in response to a subpoena, court order or notice of
deposition. Executive agrees to notify the Company's General Counsel, in
writing, at least ten (10) days prior to the response deadline or appearance
date (whichever is earlier) for any such subpoena, court order or notice of
deposition issued by a court or investigating agency which seeks disclosure of
any confidential information. Executive further agrees to take any actions
reasonably requested by the Company to allow the Company to protect the release
of information regarding Executive's employment from the Company in such court
or agency proceeding.


4.4    Executive agrees that:


(a)he will not, at any time, remove from the Company's premises any notebooks,
software, data or other confidential information relating to the Company, except
to the extent necessary or appropriate to perform his duties and
responsibilities under the terms of this Agreement;


(b)upon the expiration or termination of the Term for any reason whatsoever, he
shall promptly deliver to the Company any and all notebooks, software, data and
documents and material, including all copies thereof, in his possession or under
his control relating to any confidential information, or which is otherwise the
property of the Company; and


(c)he will not use any confidential information for his own benefit or for the
benefit of any new employer or any third person.
4.5    For purposes of this Section 4, the term "Company" shall mean and include
the Company and any and all subsidiaries and affiliated entities of the Company
in existence from time to time.




--------------------------------------------------------------------------------




5.    Non-Competition and Non-Solicitation.
5.1    Executive acknowledges that the Company is, as of the Effective Date,
engaged
principally in the business of providing health information risk assessment
services to insurance companies and health and wellness providers, performing
lab testing services, providing underwriting services in connection with the
processing of life insurance applications, and providing health information
gathering and assessment services to healthcare and research entities,
throughout the United States. By virtue of Executive's position with the
Company, Executive will be exposed to and acquire significant confidential
information about the Company and its existing and future plans and strategies.
As a result, Executive acknowledges that the Company has a legitimate business
interest supporting the restrictive covenants set forth in this Section 5.
5.2    During Executive's employment with the Company and until the first
anniversary
of the date of termination of Executive's employment with the Company, Executive
shall not in any manner, directly or indirectly, within the United States
(without the prior written consent of a duly authorized officer of the Company):


(a)act as a Competitive Enterprise or accept any engagement in any capacity that
involves Executive performing management, consultation, advisory or other
services of any kind with a Competitive Enterprise (as defined in Section 5.3
below) in which Executive’s role will include competing with Company in any
business in which the Company or any of its subsidiaries is then engaged;


(b)Solicit (as defined in Section 5.3 below) any Customer (as defined in Section
5.3 below) to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Company or any of its subsidiaries;


(c)transact business with any Customer that would cause Executive to be a
Competitive Enterprise;
(d)interfere with or damage any relationship between the Company or any its
subsidiaries with a Customer; or


(e)Solicit anyone who is then an employee of the Company or any of its
subsidiaries (or who was an employee of the Company or any of its subsidiaries
within the prior 12 months) to resign from the Company or any of its
subsidiaries or to apply for or accept employment with any other business or
enterprise.
5.3    For purposes of this Agreement:
"Competitive Enterprise" means any business enterprise that either (A) engages
in a business that competes anywhere in the United States with any business in
which the Company or any of its subsidiaries is then engaged in so that it
accounts for more than 10% of the Company’s (or any of its subsidiaries’)
revenue for the prior 12 months; or (B) holds a greater than 50% equity, voting
or profit participation interest in any enterprise that competes anywhere in the
United States with any activity that the Company or any of its subsidiaries is
then engaged in; provided, however, that if (i) the Company, including any
subsidiary, ceases to do, and exits, a particular type of business activity,
then following such exit the Company and its subsidiaries will be deemed not to
be "then engaged" in such business; or (ii) the Company, including any of its
subsidiaries, was not engaged in a particular type of business activity (and was
not contemplating such business activity), while Executive was employed by the
Company, then for the purposes of this Agreement, the Company and its
subsidiaries will be deemed not to be "then engaged" in such business.




--------------------------------------------------------------------------------




"Customer" means any customer or prospective customer of the Company or any of
its subsidiaries whose identity became known to Executive in connection with
Executive's relationship with or employment by the Company or any of its
subsidiaries and which may be a customer within 6 months after the termination
of the Agreement.
"Solicit" means any direct or indirect communication of any kind, regardless of
who initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action.


6.    Injunctive Relief. If Executive commits a breach, or threatens to commit a
breach, of any of the provisions of Section 4 or 5 of this Agreement, the
Company shall have the right and remedy (which shall be in addition to, and not
in lieu of, any other rights and remedies available to the Company at law or in
equity) to have the provisions of this Agreement specifically enforced by any
court having equity jurisdiction, it being acknowledged by Executive that any
such breach or threatened breach will or may cause irreparable injury to the
Company and that money damages will or may not provide an adequate remedy to the
Company.


7.    Miscellaneous.
7.1    Benefit of Agreement, Assignment; Beneficiary. This Agreement shall inure
to the benefit of and be binding upon the Company and its successors and
assigns. This Agreement Shall also inure to the benefit of, and be enforceable
by, Executive and his personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amount would still be payable to Executive under
this Agreement if he had continued to live, all such amounts shall be paid in
accordance with the terms of this Agreement to Executive's beneficiary, devisee,
legatee or other designee, or if there is no such designee, to Executive's
estate.
7.2    Notices. Any notice required or permitted under this Agreement shall be
in writing and shall be sufficiently given if personally delivered or if sent by
certified mail, postage prepaid, with return receipt requested or by reputable
overnight courier, addressed: (a) in the case of the Company, to the General
Counsel of the Company at the Company's then-current corporate headquarters, and
(b) in the case of Executive, to Executive's last known address as reflected in
the Company's records, or to such other address as either party shall designate
by written notice to the other party. Any notice given hereunder shall be deemed
to have been given at the time of receipt thereof by the person to whom such
notice is given if personally delivered or at the time of mailing if sent by
certified mail or by courier.
7.3.     Entire Agreement; Amendment. Except as specifically provided in this
Agreement, this Agreement contains the entire agreement of the parties to this
Agreement with respect to the terms and conditions of Executive's employment
during the Term, and supersedes all prior agreements and understandings, whether
written or oral, between the parties with respect to compensation due for
services rendered under this Agreement. For the avoidance of doubt, in the event
of any inconsistency between this Agreement and any plan, program or arrangement
of the Company or its affiliates, the terms of this Agreement shall control.
This Agreement may not be changed or modified except by an instrument in writing
signed by both of the parties.
7.4    Waiver. The waiver of either party of a breach of any provision of this
Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breach.
7.5    Headings. The section headings in this Agreement are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or affect any of the provisions of this Agreement.




--------------------------------------------------------------------------------




7.6    Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of New York,
without reference to the principles of conflicts of laws.
7.7    Survivorship. The respective rights and obligations of the parties under
this Agreement shall survive any termination of this Agreement to the extent
necessary to effectuate the intended preservation of such rights and
obligations, including, without limitation, Section 4 and 5 of this Agreement.
7.8    Validity. The invalidity on unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision or provisions of this Agreement, which shall remain in full
force and effect. If any provision of this is held to be invalid, void or
unenforceable, any court so holding shall substitute a valid, enforceable
provision that preserves, to the maximum lawful extent, the terms and intent of
this Agreement.
7.9    Construction. The parties have participated jointly in the negotiation
and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state or local statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word "including" shall
mean including without limitation.
7.10     Section 409A.


(a)Notwithstanding the due date of any post-employment payments, if at the time
of the termination of Executive's employment Section 409A is triggered and if
Executive or Company would be subject to liability or other penalty for failure
to comply with 409A, and if Executive is a "specified employee" (as defined in
Section 409A), Executive will not be entitled to any payments upon termination
of employment that are subject to Section 409A until the later of (i) the date
that payments are scheduled to be made under this Agreement, or (ii) the earlier
of (A) the first day of the seventh month following the date of termination of
his employment with the Company for any reason other than death, or (B) the date
of Executive's death. The provisions of this paragraph will only apply if 409A
is triggered, and will only apply if and to the extent required to avoid any
"additional tax" under Section 409A either to Executive or Company. If 409A is
triggered, the parties to this Agreement intend that the determination of
Executive's termination of employment shall be made in accordance with Treasury
Reg. Section 1.409A-1(h) and that Executive will be paid as set forth in sec.
3.6 (d), to the extent consistent with law.




--------------------------------------------------------------------------------






(b)If Section 409A is triggered and if Executive or Company would be subject to
liability or other penalty for failure to comply with 409A, the Parties to this
Agreement intend that this Agreement and Company's and Executive's exercise of
authority or discretion hereunder shall comply with the provisions of Section
409A and the Treasury regulations relating thereto so as not to subject
Executive to the payment of interest and tax penalty which may be imposed under
Section 409A. In furtherance of this objective, to the extent that any
regulations or other guidance issued under Section 409A would result in
Executive being subject to payment of "additional tax" under Section 409A, the
parties agree to use their best efforts to amend this Agreement in order to
avoid the imposition of any such "additional tax" under Section 409A, which such
amendment shall be designed to minimize the adverse economic effect on Executive
without increasing the cost to the Company (other than transactions costs), all
as reasonably determined in good faith by the Company and Executive to maintain
to the maximum extent practicable the original intent of the applicable
provisions. This Section 7.10 does not guarantee that payments under this
Agreement will not be subject to "additional tax" under Section 409A.


7.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
will constitute one and the same instrument.
IN WITNESS WHEREOF, each of the parties has duly executed this Agreement on the
date indicated below. The Company represents that its execution of this
Agreement has been authorized by the Compensation Committee of the Company's
Board of Directors.


Hooper Holmes, Inc.




By: /s/Henry E. Dubois


Name: Henry E. Dubois


Title: President and Chief Executive Officer    
Date: September 25, 2013










By: /s/ Thomas Collins


Name: Thomas Collins


Title: Senior Vice President and Chief Financial Officer
Date: September 25, 2013








--------------------------------------------------------------------------------




Exhibit A
General Release
1.    For valuable consideration, the adequacy of which is hereby acknowledged,
the undersigned executive ("Executive"), on his own behalf and on behalf of his
family members, heirs, executors, administrators, personal representatives,
distributees, devisees, legatees, and successors and assigns (collectively, the
"Releasing Parties"), does hereby knowingly, voluntarily and unconditionally
release, waive, acquit and fully discharge, and agree to hold harmless Hooper
Holmes, Inc, a New York corporation (the "Company") and its present and past
subsidiaries and affiliates, and its and their officers, directors,
shareholders, employee benefit plans, plan fiduciaries and trustees, insurers,
employees, agents, representatives, successors and assigns (collectively
referred to as the "Releasees"), from and against any cause of action, legal
claim, suit, right, liability or demand of any kind or nature, known or unknown,
liquidated or unliquidated, absolute or contingent, at law or in equity (each
such action, claim, suit, right, liability or demand being hereinafter
individually referred to as a "Claim" and collectively as "Claims") that
Executive may now or hereafter have against the Releasees, or any one or group
of them, including, but not limited to:
(a)any and all Claims in connection with


(i)any and all agreements between the Company and Executive, including but not
limited to the Employment Agreement, dated as 4th day of September 2013, by and
between the Company and Executive (the "Employment Agreement");


(ii)Executive's employment relationship with the Company,


(iii)the terms and conditions of such employment relationship (including
compensation and benefits),


(iv)Executive's service as an officer of the Company (except for indemnification
in accordance with the Company's certificate of incorporation, bylaws or any
director or officer indemnity agreement between Executive and the Company), or


(v)the termination of such employment relationship and the circumstances
surrounding such termination; and


(b)any and all Claims relating to, or arising from, Executive's right to
purchase, or actual purchase of, shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any federal or state law; and


(c) any and all Claims for wrongful discharge of employment; constructive
discharge; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied;
promissory estoppel; negligent or intentional infliction of emotional distress;
fraud; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits.
Without limiting the generality of the foregoing, Executive specifically
releases, acquits, discharges, waives and agrees to hold Releasees harmless from
and against any and all claims arising under:




--------------------------------------------------------------------------------




(A)
the Sarbanes-Oxley Act of 2002, 18 U.S.C. §1514A;



(B)
Section 1981 of the Civil Rights Act of 1866, as amended, 42 U.S.C.

§§1981;


(C)
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§2000e, et
seq. (the "Civil Rights Act");



(D)
the Americans with Disabilities Act of 1990, 43 U.S.C. §12101 et seq. (the
"Americans with Disabilities Act");



(E)
the Equal Pay Act of 1993;



(F)
the Fair Labor Standards Act, except as prohibited by law;



(G)
the Older Workers Benefit Protection Act of 1990 (the "OWBPA");



(H)
the Age Discrimination in Employment Act of 1967, 29 U.S.C. §626 et seq. (the
"ADEA");



(I)
the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. (the "Family
and Medical Leave Act"), except as prohibited by law;



(J)
the Worker Adjustment and Retraining Notification Act, as amended;



(K)
Executive Order 11,141 (age discrimination);



(L)
Executive Order 11,246 (race, color, religion, sex and national origin
discrimination);



(M)
the National Labor Relation Act;



(N)
the Occupational Safety and Health Act, as amended;



(O)
the Immigration Reform and Control Act, as amended;



(P)
the Vietnam Era Veterans Readjustment Assistance Act;



(Q)
Sections 503-504 of the Rehabilitation Act of 1973 (handicap rehabilitation);



(R)
the Employee Retirement Income Security Act of 1974, as amended ("ERISA") (other
than such rights as are mandated or vested by law);



(S)
the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1 et seq.;



(T)
the New Jersey Conscientious Employee Protection Act, N.J.S.A, 34:19-1

et seq.;


(U)
the New Jersey Wage and Hour laws, N.J.S.A. 34:11-56a et seq.;







--------------------------------------------------------------------------------




(V)
the New Jersey Family Leave Act, N.J.S.A. 34:11B-1 et seq.;



(W)
any other federal, state or local fair employment, civil or human rights, wage
and hour laws and wage payment laws, and any and all other federal, state, local
or other governmental statutes, laws, ordinances, regulations and orders, under
common law, and under any Company policy, procedure, bylaw or rule.

This General Release shall not waive or release any Claims that Executive may
have which arise after the date of this General Release or that arise under or
are explicitly preserved by the Employment Agreement and shall not waive any
Claims for benefits required by applicable law (including post-termination
health-continuation insurance benefits required by state or federal law) or
Claims which cannot be waived or released under the terms of any federal law or
the laws of the state(s) governing Executive's employment with the Company.


2.    Executive agrees not to sue concerning, or in any manner to institute,
prosecute or pursue any Claim in respect of any of the matters covered by
Section 1 of this General Release in any court of the United States or in any
state, or with any administrative agency of the United States or any state,
county or municipality, or before any other tribunal, public or private, against
the Company or any of the Releasees.


3.    This General Release is not intended to and does not interfere with the
right of the Equal employment Opportunity Commission ("EEOC") to enforce
anti-discrimination laws or to seek relief that will benefit the public and any
victim of unlawful employment practices who has not waived his or her claims.
The Company acknowledges and agrees that Executive is not prevented from filing
a charge with, or testifying, assisting, or participating in any proceeding
brought by the EEOC concerning an alleged discriminatory practice of the
Company. Executive, on behalf of himself and any and all other Releasing
Parties, hereby waives all rights to any benefits, including, but not limited
to, monetary recovery and reinstatement, derived from any actions, suits or
proceedings brought on behalf of Executive or any of the other Releasing
Parties, including any action, suit or proceeding brought by the EEOC or anyone
else. Executive, on behalf of himself and any and all other Releasing Parties,
also agrees not to initiate or become a party to or otherwise participate or
support any current or former employee(s) in any action, suit or proceeding
brought by such employee(s). If Executive or any other Releasing Party files any
action, suit or proceeding with respect to any Claim released by Executive under
the terms of this Agreement, Executive agrees to indemnify the Company against
any damages or judgments arising from any such action, suit or proceeding.


4.    Executive agrees that Executive shall not be eligible and shall not seek
or apply for reinstatement or re-employment with the Company and agrees that any
application for re-employment may be rejected without explanation or liability.


5.    In further consideration of the promises made by the Company in Section 3
of the Employment Agreement, Executive specifically waives and releases the
Company, to the extent set forth in Section 1 of this General Release, from all
Claims Executive may have as of the date of this General Release, whether known
or unknown, arising under the ADEA. Executive further agrees that:


(a)Executive's waiver of rights under this General Release is knowing and
voluntary and in compliance with the OWBPA.


(b)Executive understands the terms of this General Release.






--------------------------------------------------------------------------------




(c)The consideration offered by the Company under Section 3 of the Employment
Agreement in exchange for the General Release represents consideration over and
above that to which Executive would otherwise be entitled, and the consideration
would not have been provided had Executive not agreed to sign the General
Release and did not sign the General Release.


(d)The Company is hereby advising Executive in writing to consult with an
attorney prior to executing this General Release.


(e)The Company is giving Executive a period of twenty-one (21) days within which
to consider this General Release.


(f)Following Executive's execution of this General Release, Executive has seven
(7) days in which to revoke this General Release by written notice. An attempted
revocation not actually received by the Company prior to the revocation deadline
will not be effective.


(g)This General Release and all payments and benefits otherwise payable under
Section 3 of the Employment Agreement (other than payments and benefits made or
provided in accordance with Section 3.6(a)) shall be void and of no force and
effect if Executive chooses to so revoke, and if Executive chooses not to so
revoke within the 7-day period, this General Release shall then become effective
and enforceable.


6.    This General Release does not waive any rights or claims that may arise
under the ADEA after the date Executive signs this General Release. To the
extent barred by the OWBPA, the covenant not to sue contained in Section 2 above
does not apply to claims under the ADEA that challenge the validity of this
General Release.


7.    To revoke this General Release, Executive must send a written statement of
revocation to:
Hooper Holmes, Inc.
170 Mt. Airy Road
Basking Ridge, New Jersey 07920
Attn: General Counsel
The revocation must be received by no later than 5:00 p.m. on the seventh day
following Executive's execution and delivery of this General Release. If
Executive does not revoke, the eighth day following Executive's execution and
delivery of this General Release will be the effective date of this General
Release.


8.    Executive acknowledges and agrees that this General Release is not
intended by Executive or the Company to be construed, and will not be construed,
as an admission by the Company of any liability or violation of any law,
statute, ordinance, regulation or legal duty of any nature whatsoever.


9.    This General Release shall be governed by the internal laws (and not the
choice of laws) of the State of New Jersey, except for the application of
pre-emptive federal law.
Please read this General Release carefully. It contains a release of all known
and unknown claims.






--------------------------------------------------------------------------------




Date: September 25, 2013
/s/ Thomas Collins
Thomas Collins
Hooper Holmes, Inc.
By:
/s/ Henry E. Dubois

Henry E. Dubois
President & CEO


